Citation Nr: 0737399	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO. 03-21 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to a rating in excess of 30 percent for anxiety 
psychoneurosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel




INTRODUCTION

The veteran served on active duty from March 1944 to July 
1945.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2001 rating decision in which the RO denied 
a rating in excess of 30 percent for the veteran's service-
connected anxiety.

In July 2001, the veteran submitted an application to reopen 
a previously denied claim of service connection for 
ulcerative colitis. In April 2002, the RO reopened and denied 
that claim, and the following month the veteran submitted a 
timely notice of disagreement with that decision. 

On April 13, 2007, the RO veteran issued the veteran a 
Statement of the Case with respect to his claim for service 
connection for ulcerative colitis. The RO notified the 
veteran that he had 60 days from that date to file his 
appeal. However, neither he nor his representative submitted 
a timely appeal. Therefore, the denial of service connection 
for ulcerative colitis became final under the law and 
regulations then in effect. 38 U.S.C.A. § 7105(c) (West 2002 
and Supp. 2006); 38 C.F.R. § 20.1103 (2006). Accordingly, the 
Board has no jurisdiction over that issue and it will not be 
considered below. 38 U.S.C.A. § 7104(a) (West 2002 and Supp. 
2006); 38 C.F.R. § 20.101 (2007). 

In November 2007, a Deputy Vice Chairman at the Board granted 
the veteran's motion to have his case advanced on the Board's 
docket.


FINDING OF FACT

The veteran's anxiety, manifested primarily by a dysphoric 
and anxious affect, is consistent with no more than 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks.


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for anxiety 
have not been met. 38 U.S.C.A. § 1155, 5103, 5103A (West 2002 
and Supp. 2006); 38 C.F.R. § 3.159, 4.1, 4.2, 4.7, 4.130, 
Diagnostic Code 9400 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Prior to consideration of the merits of the veteran's appeal, 
the Board must determine whether VA has met its statutory 
duty to notify the veteran of and assist the veteran the 
development of his claim for an increased rating for his 
service-connected anxiety. 38 U.S.C.A. §§ 5103, 5103A; 38 
C.F.R. § 3.159. 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a veteran 
of the information and evidence not of record that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103; 38 
CFR § 3.159(b)(1). As part of that notice, VA must inform the 
veteran of the information and evidence he is expected to 
provide, as well as the information and evidence VA will seek 
to obtain on his behalf. In addition, VA must advise a 
veteran to provide any additional evidence in his possession 
that pertains to the claim. See 38 U.S.C.A. § 5103; 38 CFR § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements apply to all five elements of a service 
connection claim: veteran status, existence of a disability, 
a connection between the veteran's service and the 
disability, degree of disability, and effective date of the 
disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO). Id; see 
also, Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, No. 03-320 (U.S. Vet. 
App. Mar. 22, 2007); see also Pelegrini, 18 Vet. App. at 121.

In letters, dated in February 2002 and July 2006, the RO 
provided notice to the veteran regarding the information and 
evidence necessary to substantiate his increased rating 
claim. The RO specified the information and evidence that he 
had to submit, the information and evidence that VA would 
obtain, and the need for him to advise VA of or submit any 
further evidence that pertained to his claim.

In its July 2006 letter, the RO notified the veteran that 
once service connection for a particular disability had been 
established, a disability rating would be assigned in 
accordance with the criteria set forth in the VA schedule for 
evaluating disabilities. 38 C.F.R. Part 4. The RO also 
notified the veteran that an effective date for the award of 
benefits would be assigned and would be based, generally, on 
the date of the receipt of the claim for benefits or when the 
evidence showed a level of disability that supported a 
certain rating under the rating schedule. See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006). Therefore, to the 
extent that it applies to increased rating claims, the steps 
set forth in Dingess were met.

Although they provided the necessary information, the notices 
concerning the VA's duty to assist were not mailed to the 
veteran until after the RO's initial rating action in May 
2001. However, any timing error in the notice did not result 
in any prejudice to the veteran. There is no indication or 
reason to believe that any ultimate decision on the merits of 
the claim would have been different had notice been provided 
at an earlier time. In this regard, neither the veteran nor 
his representative has challenged the assigned rating based 
on any lack of understanding of the evidence and information 
necessary to support the claim. See Mayfield, supra (due 
process concerns with respect to notice requirements must be 
pled with specificity). 

In any event, the veteran and his representative submitted 
subsequent argument and evidence to support the veteran's 
claim. Following a review of the assembled record, a Decision 
Review Officer (DRO) readjudicated the veteran's claim in 
April 2007. Thus, VA effectively cured the notice timing 
defect. Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) 
(Mayfield II) (In order to cure a notice timing defect, a 
compliant notice must be issued followed by the 
readjudication of the claim). 

Relevant evidence received in support of the veteran's claim 
consists of VA medical records reflecting his treatment from 
February 2000 to July 2006; the report of a March 2001 VA 
examination; and private medical records reflecting the 
veteran's treatment from January 2001 to March 2006. 

During his VA examination, the veteran reported a period of 
hospitalization in early 2000, following an overdose of 
sleeping pills. Although the notices in February 2002 and/or 
July 2006 requested that the veteran identify the names and 
addresses of persons, companies, or agencies who held records 
relevant to the veteran's claim, he did not identify the name 
or address of the hospital in question, nor did he report the 
dates of treatment or the disability prompting his 
hospitalization.

Nevertheless, in July 2006, the RO scheduled the veteran for 
an additional VA examination. On two occasions, however, the 
veteran failed to report for that examination without good 
cause. 38 C.F.R. § 3.655 (2007). 

The RO sent the notices of those examinations to the 
veteran's last reported address of record, and there is no 
clear evidence that such notices were not delivered. The 
veteran has not raised contentions to that effect and neither 
of the notices was returned by the Post Office as 
undeliverable. In this regard, it should be noted that 
government officials are presumed to have properly discharged 
their official duties, unless rebutted by clear evidence to 
the contrary. See, e.g., Baldwin v. West, 13 Vet. App. 1, 6 
(1999). Since there is no evidence to rebut the presumption, 
the Board concludes that the veteran received the notices of 
the July 2006 VA examinations.

In light of the foregoing, it should be emphasized that VA's 
duty to assist is not a one-way street. Olsen v. Principi, 3 
Vet. App. 480 (1992). Rather, VA's duty is just what it 
states, a duty to assist, not a duty to prove a claim with 
the veteran only in a passive role. If a veteran wants help, 
he cannot passively wait for it in those circumstances where 
he may or should have information that is essential in 
obtaining the putative evidence. Wood v. Derwinski, 1 Vet. 
App. 406 (1991). 

The duty to assist requires VA to "make reasonable efforts to 
obtain relevant records (including private records) that the 
claimant adequately identifies to VA and authorizes VA to 
obtain." 38 U.S.C.A. § 5103A(b)(1) (emphasis added); see also 
Loving v. Nicholson, 19 Vet. App. 96, 102 (2005) (holding 
that [VA's] duty to assist includes making "reasonable 
efforts to obtain relevant records," as long as the [veteran] 
"adequately identifies" those records to [VA] and authorizes 
[VA] to obtain them.). Canlas v. Nicholson, No. 04-1769 (U.S. 
Vet App. June 15, 2007).

In light of the foregoing, it is "difficult to discern what 
additional guidance VA could [provide] to the [veteran] 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Additional development would, 
therefore, unnecessarily impose additional burdens upon the 
Board with no possibility of any benefit flowing to the 
veteran. Soyini, 1 Vet. App. at 546. Accordingly, the Board 
will proceed to the merits of the appeal. 

Analysis of the Claim

The veteran argues that his service-connected anxiety 
disorder is more severe than is contemplated by the 
currently-assigned rating. Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied.

Disability evaluations are determined by comparing the 
manifestations of a particular disability with the criteria 
set forth in the diagnostic codes of the Schedule for Rating 
Disabilities. 38 U.S.A. 1155; 38 C.F.R. Part 4 (2006). 

Anxiety is rated in accordance with 38 C.F.R. § 4.130, 
Diagnostic Code 9400. A 30 percent rating is warranted when 
there is occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 38 C.F.R. § 4.130, Diagnostic Code 9400.

The percentage ratings represent, as far as can practicably 
be determined, the average impairment in earning capacity (in 
civilian occupations) resulting from service-connected 
disability. 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned. 38 C.F.R. § 4.7.

Where, as here, entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present (current rating period) level of 
disability is of primary concern. Although the recorded 
history of a disability is for consideration in order to make 
a more accurate evaluation, see 38 C.F.R. § 4.2, the 
regulations do not give past medical reports precedence over 
current findings. Francisco v. Brown, 7 Vet. App. 55 (1994). 

A veteran may, however, experience multiple distinct degrees 
of disability that would result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision on that claim is made. Thus, 
VA's determination of the "present level" of a disability 
may result in a conclusion that the disability has undergone 
varying and distinct levels of severity throughout the entire 
time period the increased rating claim has been pending. 
Therefore, staged ratings are appropriate when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings. Hart v. Mansfield, No. 05-2424 (U.S. Vet. 
App. Nov. 19, 2007). 
In any event, the Board has reviewed all evidence of record 
pertaining to the history of the veteran's service-connected 
disability. 38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).

The veteran reports that he is increasingly anxious and 
irritable and that such manifestations have led to marital 
conflict and impaired friendships. He also reports that on 
one occasion, he attempted to commit suicide. Therefore, he 
maintains that an increased rating is warranted.

Although his medical records tend to confirm the veteran's 
marital conflict, they show few objective findings and little 
treatment with respect to his service-connected anxiety. In 
fact, during VA treatment in April 2001, he declined to see a 
psychologist or accept a referral to the Mental Health 
Clinic.

Despite the paucity of findings and lack of treatment, the 
veteran was examined by VA in March 2001 to determine the 
level of impairment caused by his service-connected anxiety. 
He complained that his nerves were very bad and that health 
concerns had lead to a deterioration in his mood, as well as 
sleep difficulty, irritability, and marital conflict. After 
interviewing the veteran and reviewing his medical records, 
the examiner assigned a GAF of 50. 

Generally a GAF (Global Assessment of Functioning (GAF) 
Scale) score is critical to an evaluation of the level of 
impairment caused by psychiatric disability. It reflects the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health illness." DIAGNOSTIC 
AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 1994) 
(DSM-IV); see Richard v. Brown, 9 Vet. App. 266, 267 (1996). 

A GAF of 50 signifies serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job). Id. In 
this regard, it is significant that the nomenclature in DSM 
IV has been specifically adopted by VA in the evaluation of 
mental disorders. 38 C.F.R. §§ 4.125, 4.130 (2002). 

Despite the assigned GAF, the manifestations of the veteran's 
anxiety do not meet or more nearly approximate the schedular 
criteria for a higher rating. Indeed, the record shows that 
his anxiety is manifested primarily by a dysphoric and 
anxious affect. He was noted to be pleasant and cooperative, 
and his speech was coherent, organized, relevant, logical, 
and goal directed. He presented no flight of ideas, loosening 
of association, or hallucinations of any kind, and his 
cognitive testing was noted to be grossly intact. 

Moreover, the veteran did not demonstrate many of the 
manifestations of anxiety associated with a higher schedular 
evaluation. For example, there was no evidence of a flattened 
affect; circumstantial, circumlocutory, or stereotyped 
speech; panic attacks; difficulty understanding complex 
commands; memory impairment; impaired judgment; and/or 
impaired abstract thinking.

Since the March 2001 VA examination, the record has remained 
essentially negative for evidence of active psychiatric 
disability. Although Dr. I. S. stated that the veteran has 
acute exacerbations of anxiety, his clinical records are 
negative in that regard.

Indeed, the medical evidence of record is conclusive and 
consistent in attributing minimal symptomatology to the 
veteran's service-connected anxiety disorder. As such, there 
is no basis for an increased evaluation at this time. 
Accordingly, the current 30 percent rating is confirmed and 
continued. 




ORDER

A rating in excess of 30 percent for anxiety psychoneurosis 
is denied.



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


